Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,664,884. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims is disclosed by the claims of ‘884 and the differences between the claims would have be obvious to one of ordinary skill in the art. See for example claim 1 of instant application and respective claim 1 of ‘884, mapped out below.
‘884 Claim 1
Instant claim 1
A computer-implemented method of forwarding contact data associated with a potential customer, the method comprising the steps of:
A computer-implemented method of forwarding contact data associated with a potential customer, the method comprising the steps of:
receiving customer purchase data from the potential customer, the customer purchase data comprising the contact data and preference data, the preference data comprising vehicle make data;
receiving customer purchase data from the potential customer, the customer purchase data comprising the contact data and preference data, the preference data comprising vehicle make data;
publishing a purchase interest notification on an Internet-based live data stream accessible by a plurality of vehicle dealers via Internet, the purchase interest notification including the preference data of the customer purchase data;
communicating a purchase interest notification to a plurality of vehicle dealers via a communication network, the purchase interest notification including the preference data of the customer purchase data;
receiving a plurality of interest notices associated with the purchase interest notification from interested ones of the plurality of vehicle dealers;
receiving a plurality of interest notices associated with the purchase interest notification from interested ones of the plurality of vehicle dealers;
and forwarding the contact data of the potential customer to at least one privileged vehicle dealer based on said reception, wherein the step of forwarding includes forwarding the contact data to at least one privileged vehicle dealer associated with a make different from the make associated with the vehicle make data of the customer purchase data.
and forwarding the contact data of the potential customer to at least one privileged vehicle dealer based on said reception, wherein the step of forwarding includes forwarding the contact data to at least one privileged vehicle dealer associated with a make different from the make associated with the vehicle make data of the customer purchase data.

That is, the differences between the claims would have be obvious to one of ordinary skill in the art in that the scope of the instant invention overlaps with the scope of the patent. Further, the remaining instant claims 2-20 are directed to subject matter substantially recited in claims 1-14 of ‘884 and therefore overlap with the scope of the patent.
Therefore, if a patent were to be granted, it may result in improper timewise extension of the “right to exclude” of the subject matter and/or may lead to possible harassment by multiple assignees.   

Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record and would be in condition for allowance provided the non-statutory double patenting rejections are overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pat. 8,744,925 (Seergy et al) – The method involves causing a processing device to provide response including bids via a consumer interface, where the bids include a price and a delivery option for an automobile based on automobile market data. A consumer selection of the bids including the delivery option, which specifies a pickup location at a dealer is received. The consumer selection indicates a consumer intention to purchase the automobile, where the bids require the automobile to be manufactured and transferred from an inventory of an entity to the dealer.
US Pat. 8,204,788 (Ivankovich et al) – The system has a subsystem receiving an approval code from a dealer, and a dealer portal displaying customer information about monetary loan associated with approval code. The subsystem processes information contained on purchasing documents and the information entered by the dealer. Monetary amount equal to a purchase price of the product selected by a user is sent to the dealer after receiving the approval code from the dealer by the subsystem.
US Pub. No. 2016/0071177 (Launay) – The method involves making a lead record available for predetermined period of time. A determination is made that a buyer satisfies sales lead about which a seller is interested in notified based on alert information and lead record. A notification is sent about a potential buyer to a device of the seller during predetermined period of time by a computing device. Seller input indicating interest in offering a vehicle for acquisition to the buyer is received. A notification about a potential seller to a device of a buyer is sent in response to receiving the seller input.
US Pub. No. 2010/0088158 (Pollack) – The method involves designating a focus vehicle e.g. car, and obtaining information of a vehicle-for-sale using a customer reporting tool. The vehicle-for-sale is compared with the focus vehicle. Selling price of the focus vehicle is optimized based on the information of the vehicle-for-sale. The information of the vehicle-for- sale and the information of the focus vehicle are displayed to a customer. The customer is allowed to remotely access the information of the vehicle-for-sale and the information of the focus vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452